         Case 4:21-cr-00057-SWW Document 22 Filed 03/17/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION


USA                                                                         PLAINTIFF

vs.                                   4:21-CR-00057-SWW-1

ASHLEY DENISE WEBB                                                          DEFENDANT


                                             ORDER

        The Court, on its own motion, removes this case from the trial calendar for April based on

Administrative Order Eleven entered by Chief Judge D.P. Marshall Jr. on February 26, 2021,

cancelling all civil and criminal jury trials due to the COVID-19 Pandemic. The trial of this matter

is rescheduled for trial to a jury to begin at 9:30 a.m. on MONDAY, JUNE 21, 2021 in Little

Rock, Arkansas. Counsel are to be present thirty minutes prior to trial time and are directed to

submit simultaneous proposed voir dire questions and jury instructions by June 7, 2021.        The

Court requests counsel to provide the instructions saved as a Word document or Rich Text Format

file attached to an e-mail addressed to swwchambers@ared.uscourts.gov. Please type the case

name and number in the subject box.

        If defense counsel anticipates bringing any electronic devices into the courthouse for

any proceeding or the trial in this matter, please review General Order No. 54 filed March 24,

2008.




                                                 1
         Case 4:21-cr-00057-SWW Document 22 Filed 03/17/21 Page 2 of 2




       IT IS FURTHER ORDERED that the delay occasioned by this continuance shall be

excludable under the provisions of the Speedy Trial Act, 18 U.S.C. §3161(h)(7)(A) & (B).

       IT IS SO ORDERED this 17th day of March 2021.



                                                   Susan Webber Wright
                                                   UNITED STATES DISTRICT JUDGE




                                              2
